The amended motion for a rehearing sets up as a ground for setting aside the judgment of this court that Mr. Justice Williams was disqualified to participate in a decision of the case by reason of the fact that he took part in the decision of the cause in the Court of Civil Appeals for the First Supreme Judicial District, while a member of that court. It has been the uniform practice in this court for a judge who tried the case in the court below and subsequently became a member of this court to decline to sit in the case upon appeal. This has, however, proceeded from motives of delicacy and not because it has ever been thought that the judge is disqualified to sit. The grounds of disqualification of the judges of the courts in this State are specified in the Constitution and they are exclusive of all others; and the fact that a judge may have tried the case in a lower court or participated in the decision in such court is not made one of them. Const., art. 5, sec. 11; Taylor v. Williams,26 Tex. 583. Therefore, we are clearly of the opinion that Judge Williams was not only not disqualified, but that since Judge Brown and myself could not agree upon a decision of the case, it was his duty to act. Mr. Justice Brown and I agree upon this point — Judge Williams declining to participate in the decision of it.
Upon the other grounds of the motion for a rehearing, no member of the court sees any sufficient reason for changing his opinion.
The motion is therefore overruled.